Citation Nr: 1822718	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents. 

3.  Entitlement to service connection for hand tremors, claimed as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which was subsequently received in September 2017 with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2017); see also section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such newly received evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he is entitled to service connection for ischemic heart disease, diabetes mellitus, type II, and hand tremors, solely on the basis that such are the result of exposure to herbicide agents during his service with the Navy in the Vietnam era.  Specifically, he maintains that he was exposed to herbicides while stationed in Naha, Okinawa, Japan, from June 1969 to March 1971.  In this regard, the Veteran's DD Form 214 reflects that he served in the United States Navy as a stock clerk, and service personnel records demonstrate that he was stationed in Naha, Okinawa, from June 1969 to March 1971.  Additionally, post-service medical evidence of record shows that the Veteran has current diagnoses of ischemic heart disease, diabetes mellitus type 2, and hand tremors.

With respect to his alleged exposure to herbicide agents, the Veteran reported that he worked as an aviation storekeeper and his responsibilities required him to work in various locations where the supply warehouse and depots were located.  He claims that he was exposed to herbicides due to the spraying of herbicides to control vegetation near his place of work or by handling containers in the warehouses/ depots.  The Veteran further reported that he believed he was exposed to herbicides when he drove a friend to Camp Hanson soon after he arrived at Naha, i.e., May or June 1969.  He also maintains that, in the summer of 1969, he had to spray herbicides with a hand sprayer, but the cap popped off and he was sprayed in the face.  The Veteran further stated that, in August 1969, he saw leaky barrels being offloaded from a ship and loaded onto a truck, then hauled north and buried.  He stated that such herbicides were Agent Orange as the barrels had orange stripes on them.  He also contends that he went to Kadena Air Force Base on a number of occasions and assisted with cleanups of spilled herbicides. He also stated that barrels leaked herbicides onto his clothing and he did not wear protective gear. 

In support of his claim, the Veteran submitted news articles indicating that barrels of what is believed to be herbicides were discovered buried at Kadena, Okinawa, Japan and a reference to a September 2015 report that the Department of Defense acknowledged Agent Orange in Okinawa. 

The law provides a presumption of service connection for certain diseases, to include diabetes mellitus, type II, and ischemic heart disease, that are associated with exposure to herbicide agents; thus, if herbicide exposure is shown, then there is no need for a nexus opinion.  Hand tremors are not included in the list of presumptive diseases.  However, notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicide agents may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044  (Fed. Cir. 1994), citing 38 U.S.C. § 1113 (b) and 1116 and 38 C.F.R. § 3.303.  

Regarding the Veteran's claimed exposure to herbicides in Okinawa, in July 2011, the AOJ requested evidence of such from the National Personnel Records Center (NPRC).  In August 2011, NPRC indicated that there was no record of the Veteran's exposure to herbicides.  In September 2011, an e-mail was sent to the Agent Orange mailbox and a negative response was received that same month.  In a December 2011 memorandum, the AOJ made a formal finding of the inability to further research the Veteran's reported Agent Orange exposure.  The Board, however, finds that additional development is necessary in order to comply with VA's duty to assist the Veteran.  

In this regard, the Veterans Benefits Administration (VBA) Adjudication Procedure Manual directs that, for claims based on exposure to herbicide agents in locations other than Vietnam, Korean DMZ, or Thailand, the AOJ is to send an e-mail with the dates, location, and circumstances of claimed herbicide exposure to Compensation Service at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  See VBA Manual, IV.ii.1.H.7.a.  If the Compensation Service is unable to confirm that the herbicides were so used, then the information is to be submitted to the Joint Services Records Research Center (JSRRC) to determine whether such exposure can be verified. If the JSRRC is unable to verify the exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  In this regard, the AOJ has not attempted to verify such exposure with JSRRC as the Veteran provided too broad of a time frame for his alleged exposure.  Specifically, the AOJ indicated that he should provide a 2 month window so as to allow the AOJ to request verification from JSRRC.

However, the United States Court of Appeals for Veterans Claims has held that VA should, if necessary, submit multiple requests to the JSRRC covering the relevant time window in 60-day increments, given the JSRRC's 60-day requirement.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Consequently, a remand is necessary in order to attempt to verify the Veteran's claimed exposure to herbicide agents while he was stationed in Naha, Okinawa, with JSRRC.
   
Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC to attempt to verify the Veteran's claimed exposure to herbicide agents consistent with his statements of record (summarized above with approximate dates) while stationed at Naha Naval Air Base, Okinawa, Japan, from May 1969 to March 1971.  In this regard, the AOJ should, if necessary, submit multiple requests to the JSRRC covering the relevant time period in 60-day increments.  

All requests and responses received should be associated with the claims file and a summary of the findings in this regard should be provided in a memorandum associated with the file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



